DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8 of U.S. Patent No. 10,082,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully met by the claims of the ‘765’ patent, as outlined below.
	Regarding claim 1, claim 1 of the ‘765’ patent discloses, “a process cartridge, comprising…a drum cartridge and a developing cartridge, the drum cartridge comprising: a photosensitive drum…, a cleaner…, a waste toner conveyer tube…, a developing cartridge comprising a waste toner container (developing cartridge and waste toner container are part of the combined “process cartridge”)…, the developing cartridge being detachably attachable to the drum cartridge.” Claim 5 of the ‘765’ patent discloses, “the developing cartridge being detachably attachable to the drum cartridge in a second direction perpendicular to the first direction (claimed as direction orthogonal to the axial direction).”
	Regarding claim 2, claim 1 of the ‘765’ patent discloses, “a process cartridge, comprising…a drum cartridge and a developing cartridge, the drum cartridge comprising: a photosensitive drum…, a cleaner…, a waste toner conveyer tube…, a developing cartridge comprising a developing roller rotatable about a shaft (further taught by claim 6 of ‘765’ patent, first and second walls supporting developing roller), a waste toner container (developing cartridge and waste toner container are part of the combined “process cartridge”)….” Claim 6 of the ‘765’ patent discloses, “the developing cartridge comprising: a first lateral wall (first wall configured to support one end of the developer roller)…, a second lateral wall (second wall configured to support the other end of the developer roller, the second wall being arranged to face the first wall along the axial direction)….” Claim 8 of the ‘765’ patent discloses, “wherein the first lateral wall is disposed between the waste toner conveyer tube and the second lateral wall in the first direction (wherein the first wall is located between the waste toner conveyer tube and the second wall in the axial direction when the developing cartridge is attached to the drum cartridge). 
	Regarding claim 6, claim 1 of the ‘765’ patent discloses, “the developing cartridge is attached to the drum cartridge (developing cartridge and the waste toner container are attached to the drum cartridge), the waste toner conveyer tube of the drum cartridge is inserted in the waste toner container of the developing cartridge in an extending direction in which the waste toner conveyer tube extends (waste toner container is connected with the waste toner conveyer tube, and the developing cartridge is located between the photosensitive drum and the waste toner container in a direction along which the waste toner conveyer tube extends).”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Sato (US Pub. # 20150050044).
Regarding claim 1, Sato teaches, “A process cartridge detachably attachable to an image forming apparatus, comprising a drum cartridge (50) and a developing cartridge (19), the drum cartridge comprising: a photosensitive drum (20) rotatable about a drum axis extending in a first direction; a cleaner (83 and frame 55) configured to remove waste toner from the photosensitive drum; and a waste toner conveyer tube (90, 80) for conveying the waste toner removed by the cleaner, and the developing cartridge (19) comprising a waste toner container (96; see Fig. 1, 5; para. [0134]) configured to accommodate the waste toner removed by the cleaner, the developing cartridge being detachably attachable to the drum cartridge in a second direction perpendicular to the first direction (Fig. 10’s, 11; para. [0177, 0182, 0228, 0235]).”
Allowable Subject Matter
Claims 3–5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Alternatively, claim 2 would be allowable if the outstanding double patenting rejections are overcome)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/            Primary Examiner, Art Unit 2852